Case 2:21-cv-02471-RPK-AYS Document 1-1 Filed 05/04/21 Page 1 of 10 PageID #: 5




                      ooY"       J,IflIHXE
         Case
NYSCEF' DOC.    2:21-cv-02471-RPK-AYS
                   1                  Document 1-1 Filed 05/04/21 PageRtrCtrIVED
                                                                       2 of 10 PageID #: 6O1 /L6/ 02(
                                                                                 NYSCtrFt



                  Supreme Court of the State of New York
                  County of Suffolk
                                                                  -----"--x     Dute of Filing:
                  JOSEPH FERRARA,                                               INDFX NC.:
                                                                                The Plcintilf designctes
                                                   Plaintiff ,                  Suffolk Caunty os the
                                                                                place of tricl. The basis
                              -againsi*                                         nf Venue is Plcintiff's
                                                                                residence: l2B Lincnln
                                                                                Drive, Cckdole, NY
                                                                                1176?
                  COSTCC WHCLFSALE CORPORATICN              ,


                                                  Def endant.
                                                                         x      S{rrnmons
                 Ia ihe cboye-ncmed Defendonf{s}:

                              You sre hereby summoned fn onswe r the cornptoinf in thfs
                 acfion and io serve o copy af your onswer. or if fhe complcrin t is not served with this
                 surnrnons, tc s*rve cr Nafice of Appearonce on fhe Plainliff s Atfarneys wifhin 20
                 days afler fhe ser'.rice of this surnmons. exclusive of lhe day af service forwifhln J0
                 doys ofler lhe service is complefe if fhis summansis nolpersc nally deJivered fo you
                  within ihe State cf New Yark); and in cose of your failure ic appear CIr CInswer,
                 judgment will be lakcn ogninst yau by defoulf for the relief dsmonded in lhe
                 campicinl.
                 Dated.       Hempsiecd, New York
                              Moy 26, 2A20
                                                                 Yours, elc,,
                 D/   A:      A7 124/2CI17
                                                                 tAW OFFICE$ OF
                                                                 ZTMSKY & SALOMON, P.C.
                                                                 Alforneys for Flainfiffisj
                                                                 Office & P.O. Address
                                                                 33 Frontr Sireet, Suite 207
                                                                 Flempstesd, New York I 1550
                                                                 {516} 485-3800
                 DFFENDANT'S ADDBES$;
                 COSICO WHCLESALE CORPCIRAIION, C/C CT Corporation Sy:iems, 28 Liberty
                 Streel, New York, NY 10005 ond S.O.S pursucnt to BCL.
NYSCd      Case 2:21-cv-02471-RPK-AYS
        F DOC.     1                  Document 1-1 Filed 05/04/21 PageRECEIVED
                                                                       3 of 10 PageID  #: 7
                                                                                NYSCtrF t 01 /76/            02c




                  SUPRIME COURT CF I}-JT STATE OF NEW YORK
                  COUNTY OF SUFFOLK
                                                                    X           lndex #
                  JOSFPH FERRARA.

                                                Plainiiff,                      COMPLAINT

                                 -agoinsi-


                  COSTCO WHCLESALT CCRPOKATION               ,



                                                Defendont
                                                                    X




                         Plcintiff, by his cflorneys. LAw oFFlc[s oF zEM$Ky s. sALoMoN, p.c,,

                  complaining af lhe defendonf, respeclfully alleges os follows:

                                              A5 ANN TOR A FIRST CAUSE
                                  ol, AcTtoN CIN EEH,ALF QF pLA,tNTtFF. Jq$EpH..FERRARA,

                        FIRST:   That,   at oll limes hereinofler mentionsd, plcintiff wcs cnd slill is c:
                  resident of ihe Counly of Suffolk, Slcle of New York.

                        SECOND: Thct, upon infarmcficn           nnd belief cnd si oll times hereinalter
                  mentioned, defendonl, COSTCC WHOLE$ALf CCRPORATION , principle plcce of

                  business is lhe Siat*   cf New York.

                        THIRD:   Thot, upon lnformalion cnd bslief ond          at all   times hereincfter

                  mentioned, defendanl, COSTCC WHOLFSALE CORPCRATION , wcs and still is a

                  domestic corpora"fion auihorized tc |"nnscct business in the Siufe of New York.

                        FQURTH:    Thal, upon informalion ond belief r:nd        sl nll times her.einsfter
                  mentianed, defendnnt, CCSTCC WHOLESALE CORPCRATION , wCIs ond still is a

                   reign cnrporctian culhorized lo lransoct business in lhe Stcte of New York.
NYSCEF    Case 2:21-cv-02471-RPK-AYS
         DOC      1                  Document 1-1 Filed 05/04/21 PageRECEIVED
                                                                      4 of 10 PageID
                                                                               NYSCtrF#:
                                                                                       : 801 /76/ a2(




                       FIFTH:   Thot, upon informotion ond belief ond       of oll times hereinofter
                 mentioned, defendonl, COSTCO WHOLESALE CORPORATION , wos o proprietorship

                 moinloining o ploce for the tronsoction of business in the Stote of New York.

                       SIXTH:   Thot, upon informotion ond belief ond       of oll times hereinofter
                 mentioned, defendoni, cosTco WHOLESALE CORPORATION , is o compony

                 mointoining o ploce for the ironsoction of business in the Stote of New York.

                       SEVENTH: Thot,    upon informotion ond belief ond of oll times hereinofter

                 menlioned, defendonl, COSTCO         WHOLESALE CORPORATION          , is o portnership
                 mointoining o ploce for the lronsoclion of business in the Stote of New York.

                       EIGHTH: Thot,    upon informotion ond belief ond of oll times hereinofter
                 mentioned, defendont, COSTCO WHOLESALE CORPORATION is                        o   business

                 orgonizolion tronsocting business in the Stote of New York ond mointoins o ploce for

                 the tronsoction of business in the Stole of New York.

                       NINTH: Thot,   upon informotion ond belief ond of oll limes hereinofter

                 mentioned. defendont, cosTco WHoLESALE coRPoRATroN , octuolly

                tronsocted business in the Stote of New York.

                       TENTH:   Thot, upon informoiion ond belief ond       ol oll times hereinofter
                mentioned, defendoni, COSTCO WHOLESALE CORPORATION , wos the owner of o

                certoin store locoted of 125 Beocon Drive, County of Suffolk, Stote of New York.

                       ELEVENTH: Thot,   upon informotion ond belief ond qt oll times hereinofter

                mentioned, defendont, COSTCO WHOLESALE CORPORATION               , its   ogents, servonis
NYSCEF    Case 2:21-cv-02471-RPK-AYS
         DOC      1                  Document 1-1 Filed 05/04/21 PageRECtrIVED
                                                                      5 of 10 PageID #: 901 /16/t
                                                                               NYSCEF:                          0 2C




                 and/or employees operated a certain store loccted oi 125 Beacon Drive, Couniy

                 cf Suffolk. Siate of New Ycrk.

                        TWELFTH:    That, upon infcrmation ond belief und      ct oll times hereinufler
                 mentioned, defendcnt, COSTCO WI-IOLESALE CORPORATION . wos c lessee of the

                 crforesoid premlses.

                       THIRTEENTH:    That, upon infnrmati*n and belief and at cll limes hereinafter

                 menticned, def*ndcnt, COSTCO WHOLESALE CORPOHATICN , its ag*nts, servnnl:

                 ondlor employees, mcintcined a cerloin store located              ct 'l25 Beacon Drive,
                 Counly of Suffalk, Slufe af F,few York.

                       FOURTEENTH:      Thcl, upon infcrmstion and belief and of oll times hereincfter

                 menticined, defpndcnl, COSTCO WHOLESALE CORPORATICN                 , its   agents, servcnts

                 cnd/or employees, ccnlrolled c certcin slore locoted at .l25 Bsficon           Drive, Couniy

                 of $uffofk, Slcte af New York.

                       FIFTEENTH:   Thnf, upon informotion ond belief ond      ct cll limes hereinuf'ler
                 mentioned, defendunt, COSTCO WHOLISALF CCRPORATION                  , its   cgenls, servcRts

                cndlor employees, mcnuged o certain rtare located oi         125   $ecccn Drive, County

                of Suff*lk. State of Nsw York"

                       SIXTEENTH:    That, il was   th* duty of the clefendant,    COSTCO WHOLESALE

                CCRPORATICN , iis agenfs, servcnls       cndlor employees,   lCI   keep cnd ir: mcinluin

                the *farescid prernises, in n lsfe and proper condition for persCIns lawfully *n cnd

                upon said premises,

                       5IVENTI ENTH: Thc.l, plcintiff wcs on inviiee upon said defendont's premises"
$YSCEF    Case 2:21-cv-02471-RPK-AYS Document 1-1 Filed 05/04/21 Page RECETVED
         DOC
                  .t
                                                                      6 of 10 PageID
                                                                                NYSCtrF#:t 10
                                                                                            01/16/        02(




                        EIGHTEENTH: Thot   of oll times hereinofter mentioned, defendont,   COSTCO

                 WHOLESALE CORPORATION, invited members of the       generol public to the oforesoid

                 store for business purposes.

                        NINETEENTH:Thot, on or   obout lhe 24lh doy of July, 2017, of opproximotely

                  12:00 p.m.,   while this plointiff wos lowfully on ond ot defendont,      COSTCO

                 WHOLESALE CORPORATION 's premise,        ond exercising the degree of core for     his

                 own sofety thot o reosonobly prudent person would hove exercised under the

                 some conditions, plointiff wos coused to be injured when he wos struck by o steel

                 corl being operoted by on employee of lhe defendont due to the            gross ond

                 wonton corelessness, recklessness ond negligence of the defendonts, ond the

                 otherwise dongerous ond defective condition of lhe premises then ond there

                 existing.

                        TWENTIETH:   Thot, soid defendont hod knowledge of the hozordous condition

                 of soid premises for some hod existed for so long o period of time it could hove

                 informed itself of such condition in time to hove mode the soid premise sofe before

                 lhe occurrence of the occident herein olleged.

                        TWENTY-FIRST:   Thot, soid defendont hod knowledge        of the   hozordous

                 condition of soid premises os defendont ociuolly creoted such condition through

                 the octions of its ogents, servonts ond/or employees.

                        TWENTY-SECOND: Thot, disregording its soid dufy, the   defendonl, through   its

                 ogents, servonts, ond/or employees, coused, ollowed ond permitted soid premise

                 to be ond to remoin in o dongerous condition creoting o hozordous condilion to
NYSCEF   Case 2:21-cv-02471-RPK-AYS
         DOC     1                  Document 1-1 Filed 05/04/21 Page RECEIVtrD
                                                                     7 of 10 PageID #: 11
                                                                               NYSCEF:  01 /16/ 02(




                 those luwfully thereat,

                       TWENTY-THIRD: Thq:'|.   on the aforessid dole, ai the cforesoid locstisn, this

                 plcintiff wos ccused      io be sericusly ond severely      injured by reason af the
                 cfcrementioned ccnclltions existing thereut.

                       TWENTY-FOURTH; That.     the snid uccideni ond the injuries suslained by       this

                 plointiff were csused solely by the negligence of the defendont, cs hereinbefore

                clleged, cnd without cny negligence on th* parl of this plointiff in any mfinner

                contributing thereto.

                       TWSNTY-FIFTH:Thst,lhe aforesaid       occurenc€ and   injuries susiained therelrom

                wers ccused solely and whclly ihrough ond by recson of the                 ccrelessness,

                recklessness   snd negligence of the defendani through their ogents,            servcnts

                r:nd/or emplcyees: in foiling cnd neglecting to mainlcin lhe premise in u
                reqsoncbly scfe ccndifion; in fciling cnd neglecting lo operale ihe steel ccrt in

                queslion in a reosonubly ssfe monner; in thut defendctnl's cgenis, servonis and/or

                employees foiled lc remove the aforesoid dcngerous condition at the cforesoid

                premise when the defendant knew or should hcve known thoi members of the

                general public cnd invilees     CIr   others lcwfully lrcver-sing s*id premise would be

                preseni which wcls o dcnger and nuisance to those luwfully and properly on and

                upon creo af said premises; in that thcy fr:iled to give cny notice cr wurning of the

                danger to be cpprehended; in thai they failed ta exerclse due core cnd coution

                 nder the circumstsnces and condilions then prevailing; in that the defendonl wos

                   her coreless cncJ negligenl in fniling io exercise due ccre nnd cautian to
NYSCEF   Case 2:21-cv-02471-RPK-AYS
         DOC     1                  Document 1-1 Filed 05/04/21 Page RECEIVED
                                                                     8 of 10 PageID  #:| 12
                                                                               NYSCET-    01 / 76 / t 02(




                 remedy ihe dcngerous condilion which hcd existed for on unreusonoble leng'lh of

                 time; cnd the def*ndcnl, lhrough their ogents, servunis snd/or employees were

                 otherwise negligent cnd coreless in foiling cnd omitting ic icke prcpersnd suitable

                 preccutions to cvoid lhe said occurrence"

                         TWENTY-SIXTH: By reason     of the foregoing plciniiff, JOSIPH FIRRARA, hcs
                 been dcmaged in the sum wilhin the jurisdictiancl limiis cf this Court and for cn

                 omounl in *xcess of the jurisdictional limifs *f the lower Courts of ihe Staie of New

                 York

                         Wl-IEREFORE,   pl*intiff demonds judgrnent cgainti the d*fendont{s} in the sum

                 wilhin the jurisdic'fionul limits ai this Courl ond lor on omount in excess of the

                 jurisdictional limiis of the lower Courls sf the Stote of l'lew York iogether wilh the

                 cosis   *nd disbursemenls of this oclion nnd for such other and further relief a: this
                 Court deems jusl and proper.

                 Dcted:         Hempsiead, New Yorlt
                                Mcy 26, 2A2A
                                                          Yours, etc,
                                                          LAW OFFICES OF
                                                          IEMSKY
                                                          B
                                                          Michael    Salomon, Esq.
                                                                    L"
                                                          Attorneys for Flaintift
                                                          33 Frcnt Street, Suile 207
                                                          Hempsi*ud, New York I 1550
                                                          {5r 6i 485-380CI
NYSCEF   Case 2:21-cv-02471-RPK-AYS
         DOC     1                  Document 1-1 Filed 05/04/21 Page RECEIVED
                                                                     9 of 10 PageID
                                                                               NYSCEF#:I 13
                                                                                         01 I16/2           2   C




                 SUFREME CCURT OF THI STAT* CF NTW YCRK
                 COUNTY OF SUFTOLK

                 JOSEPH FERRARA,
                                                                               INDEX NO.:

                                            Plainfifff:J.
                                                                               CFRT}FICATION
                              - ogainst -                                      PURSUANT TO $ECTICIN
                                                                                130-r.r-A
                 COSTCO WHOLHSALE CCRPORAfi ON,



                                   _ _ .3::::*::i1..             __.._.___x

                5}RS:

                       PLIASE TAKI NOTtrCf,        thsf lhe sccomp*nying popers ore being served
                pursuont to section   130-3 .I   -a of the Rules of the Chief Administralar   122 NYCRR):



                SUMMONS AND COMPLAINT

                Doted:      Hen-lpsfecd, i{*w York
                            Mcy 26, 2420
                                                            Ycurs, etc.,

                                                            LAW OFFICTS OT
                                                            ZEMSKY ANN SALOMON, P.C.


                                                     BY:
                                                            MICHAIL L. SAL       oN, rsQ.
                                                            Atlcrney{sJ for Ptcinlift{s}
                                                            *ffice & f.S. Address
                                                            33 Front Street Suiie 201
                                                            Hempstecd, New York 1 1550
                                                            {516} 48S-3S00
NYSCEF Case
       DOC    2:21-cv-02471-RPK-AYS Document 1-1 Filed 05/04/21 Page 10 of 10 PageID
                                                                                YSCEF#:
                                                                                      I 14
                                                                                        01 fT6/202(




                    Tllc document {ilcd cuntni*s na corrfidsnlial   pe   rscrul inlbrrnaliar:, as tlc{ined in 3? NYCI{{ ?(}?..i{e)"
              il    The documell       iilcd is RrDACT$D in accordalcc with 32 HYCRR              ?CI1,5{e).

              il   Th* docunr**t filed is UN-R$pnCTHD in arucord*nc* wirh ?? Nyf;RR ?t)?.S(e).

              il     {a) Th* rJocunrent {!h*d conrsins $$N (rs *rrh$rie$d by tl.rc *rder specilied belorv).

              *      {b} Tlr* docunrcnt filed
                            tndcr ?2 NYCRR
                                                 {:ontaius *onlidentisl pr:r$cr*l iuforn:ution ari d*fined
                                              ?CI?.S{e) {as aurharieed by rbo order      spe*iiied b*law}.

              il   This dteurneni ivil$ previ$u$ly fil*i1 RHDACTHD.
                   llatsl

              n    This dacqnrcr'lt war pr*viously lilecl UI{-RHDACTED.
                   Ialo:

              n    The dsrcurncnr {ilcd seeks a rarneiiy unticr ?2 NYCRR ?0?"5{el{i),

              il   'lh* drcunrrnt fil{:d scekt   a rerncdy   urrler 3? NYe}fR 20?.5t*itJ}.

              n    Addirionalinltrrnarion:




              il   Date nllnrder:

              il   Date   *rtl*r fileci;

              il   Other icle*tilying infornrati*n lcr sueh *rder:




              il   DatE   rf *rd*:

              tr   tlther ideutifying infannntior: llr   *ueh *rder:
